*513On Petition for Rehearing.
Moran, J.
Appellee in his petition for a rehearing insists, (1) that the court erred in holding that he had a full and adequate remedy at law, as against the appellants, to enforce the construction of a private grade crossing over and across appellants’ interurban railroad, and that he was not entitled to the equitable remedy of specific performance; (2) that the holding of the court contravenes the rule of law as laid down in Cincinnati, etc., R. Co. v. Wall (1911), 48 Ind. App. 605, 96 N. E. 389; Lake Erie, etc., R. Co. v. Griffin (1900), 25 Ind. App. 138, 53 N. E. 1042, 57 N. E. 722; and Midland R. Co. v. Fisher (1890), 125 Ind. 19, 24 N. E. 756, 21 Am. St. 189,. 8 L. R. A. 604; (3) that the statute referred to in the original opinion as providing appellee with' a remedy at law was passed after the deed was executed upon which the appellee claims the right to enforce the construction of a private grade crossing by specific performance.
In the case of Lake Erie, etc., R. Co. v. Griffin, supra, the question decided was that where a railroad company failed to build a fence as provided by the covenants of a deed, and the owner of the real estate, out of which the right of way was carved, was deprived of the use of the land adjoining the right of way by reason thereof, that he was entitled to recover the rental value of the real estate. In Midland R. Co. v. Fisher, supra, the question decided was that the covenants in the deed from the landowner to the railroad company to erect and construct a fence as part of the consideration for the execution of the deed were enforceable against a subsequent purchaser who acquired title through the medium of sale upon foreclosure. Both of the above eases touch generally upon the relative right of a railroad company and the owner of the real estate through whose lands the road passes in reference to the construction *514and maintaining of fences; neither of them, however, are instructive as to the question sought to he presented by the petition for rehearing in this cause. An examination of the cases of Cincinnati, etc., R. Co. v. Wall, supra, discloses that in that case the railroad company had agreed as a part of the consideration for the execution of the deed to it, for right of way purposes, to construct a standard fence of woven wire four feet high, with barb wire on top, sufficient to turn all kinds of stock, and that the railroad company was threatening to erect an inferior fence, one that was defective and unlawful and not suáicient to turn live stock of all kinds, that the wires were flimsy and insufficient in size and strength, and that the space between the same was too wide, and the posts too far apart to make a good fence. The land adjoining the railroad right of way was, as is disclosed by the original opinion, used for grazing and agricultural purposes, and while the statute gave the landowner a right to enforce the erection and construction of- the fence, his contract called for a specific kind and character of fence, which he was entitled to have erected. If the railroad company was permitted to erect an inferior fence, which it was threatening to do-, the landowner’s live stock would be likely to escape through such inferior structure from time to time, to his great annoyance and should injury result to his live-. stock, which would be likely, he would no doubt be compelled to resort to a multiplicity of actions for their injury. The landowner’s remedy at law was not as full and adequate as that provided by equity. This case is readily distinguished from the case at bar.
5. This leaves but the contention of the appellee that the statute relied upon in the original opinion as affording him an adequate remedy at law was passed after the exeeution of the deed. The deed under consideration was executed February 10, 1903, and the statute in reference to the building of fences and cattle guards and the construction of private grade crossings as to interurban and *515traction railroad companies became a law March 10, 1903. Appellee’s 'deed provides that “said Jones is also to have a grade crossing for wagons on or near where the crossing now is at the foot of the MU”. Jones was appellee’s grantor and the covenants of the deed in this behalf ran with the land, and if the law that was enacted after the execution of the deed impaired the rights that were created under the deed, then and in that event appellee’s contention is correct.
The original opinion discloses that the statute was invoked only in so far as it concerned the remedy, and in no way did it affect the right. If anything, the statute enlarged appellee ’s remedy, and enlarging his remedy can not be construed as impairing any of his rights under the contract. In Hill v. Merchants Mut. Ins. Co. (1890), 134 U. S. 994, 10 Sup. Ct. 589, 33 L. Ed. 994, it was held that whatever belonged merely to the remedy may be altered according to the will of the State, providing the alteration does’ not impair the obligations of the contract. To the same effect is Converse v. Aetna Nat. Bank (1906), 79 Conn. 163, 64 Atl. 341, 7 Ann. Cas. 75. The statute was enacted in reference to roads in operation at the time of the enactment or that might thereafter be constructed. Irrespective of the language in the deed, appellee had at the time of the filing of his suit for specific performance a statutory remedy, specifically pointing out the character of the private grade crossing he was entitled to, and upon failure of the appellant to build the same after notice, he had the right to enter upon such right of way and construct a crossing as provided by statute, and if the company failed to reimburse Mm therefor, and he was compelled to bring suit, his remedy included the money thus expended, together with reasonable attorney fees. Acts 1903 p. 426, §5711 Burns 1914. The deed upon which he relies went no further than to point out a location where it was agreed upon that the private grade crossing should be constructed. Inasmuch as the statute was available to appellee at the time he filed his suit for specific per*516formalice, it is immaterial that the deed in question was executed prior to the enactment of the statute.
After a careful examination of the original opinion, appellee’s petition and brief for a rehearing, we are satisfied that the original opinion correctly expresses the law applicable to the issues and facts in this cause. Petition for rehearing overruled.
Note.—Reported in 106 N. E. 911; 108 N. E. 44. As to what is specific performance and the necessity of mutuality of remedy, see 27 Am. St. 173. As to specific performance to compel railroad company to perform agreement as to crossing stipulated for, in deed to railroad right of way, see 48 L. R. A. (N. S.) 387. See, also, under (1) 2 Cyc. 605; 3 Cyc. 224; (2) 16 Cyc. 30; (3, 4, 5) 33 Cyc. 317.